Thomas Gallagher, Justice
(dissenting).
Rule 41.02 of Rules of Civil Procedure, which supersedes M. S. A. 1949, § 546.39,7 provides:
“For failure of the plaintiff to prosecute or to comply with * * * any order of the court, a defendant may move for dismissal of an action * * * against him. * * * Unless the court * * * otherwise specifies, a dismissal under this rule * * * operates as an adjudication upon the merits.”
The object of the rules of civil procedure as stated in Rule 1 thereof is to secure the just, speedy, and inexpensive determination of any action, and Rule 41.02 is designed to facilitate the accomplishment of this objective. The federal courts, in applying Rule 41(b) of the Federal Rules of Civil Procedure, from which our Rule 41.02 is derived, frequently ordered the dismissal of actions with prejudice for the lack of reasonable diligence in their prosecution. Tinkoff v. Jarecki (7 Cir.) 208 F. (2d) 861; Salmon v. City of Stuart (5 Cir.) 194 F. (2d) 1004; Shotkin v. Westinghouse Electric & Mfg. Co. (10 Cir.) 169 F. (2d) 825.
The language of Rule 41.02 makes it clear that its application was intended to be left to the sound discretion of the trial court *318(see, federal court decisions construing Rule 41 [b] of Federal Rules of Civil Procedure, 28 USCA, Rule 41, p. 384, note 8, par. 2) and, under -well-established principles relating to such discretionary powers, we are bound by the trial court’s judgment with respect thereto where no abuse of discretion appears. State v. Johnson, 216 Minn. 427, 13 N. W. (2d) 26, 155 A. L. R. 23; Davis v. N. P. Ry. Co. 179 Minn. 225, 229 N. W. 86; Wheeler v. Whitney, 156 Minn. 362, 194 N. W. 777.
By virtue of prior statutes,8 on several occasions it has been determined that the failure of a plaintiff to appear at the call of his case for trial justifies an order for its dismissal for failure to prosecute. Lovell v. Village of St. Clair, 126 Minn. 108, 147 N. W. 822; Blandin v. Brennin, 106 Minn. 353, 119 N. W. 57; see, Hineline v. Minneapolis Honeywell Regulator Co. (8 Cir.) 78 F. (2d) 854. Likewise, in construing Rule 41(b) of the federal rules, a federal district court has held that the failure of a plaintiff to attend a pre-trial conference constituted sufficient grounds for dismissal for failure to prosecute. Wisdom v. Texas Co. (N. D. Ala.) 27 F. Supp. 992; see, 5 Moore, Federal Practice (2 ed.) p. 1037. Of course, in some instances such dismissals were without prejudice, although under M. S. A. 1949, § 546.39, if two such dismissals were ordered the second might be deemed final. Hineline v. Minneapolis Honeywell Regulator Co. supra. In all the cited cases, however, the failure to appear was held equivalent to a failure to prosecute, and under Rule 41.02 of Rules of Civil Procedure a dismissal therefor now, unless otherwise specified, would constitute an adjudication on the merits.
It is suggested that plaintiff’s failure to appear at the general term calendar call was not a failure to be present for trial at a date set therefor, and that hence there was not the “failure to prosecute” which formed the bases for dismissals in the cited cases. Whatever merit there may be to the suggestion that the court should not entertain a motion to dismiss for failure to prosecute until the time and day set for commencement of trial, I feel the facts in the instant *319case would justify an exception to such a rule in any event. .Here, the record definitely establishes that at the general term calendar call plaintiff was absent; that he was without counsel; and that he did not intend to appear for trial thereafter during the term. It would seem to place too great a burden upon the administration of justice to require that under such circumstances the court first set the case for trial on a day certain; call a jury to be in readiness therefor; and thereafter suspend proceedings and await such day to see if plaintiff appeared before it might entertain the motion to dismiss. In many of the judicial districts of the state, the general term calendar is called and all matters thereon disposed of the same day, so that any delay or continuance thereafter would result only in additional expense and inconvenience. With all of these considerations in mind, I am of the opinion that under facts such as those above recited, the action of the trial court in dismissing plaintiff’s cause with prejudice for failure to prosecute, because of his failure to appear at the calendar call for the February 1954 general term, did not constitute an abuse of discretion under Rule 41.02 of Rules of Civil Procedure. Cf. Wheeler v. Whitney, 156 Minn. 362, 194 N. W. 777.
It must not be forgotten that defendants as well as plaintiffs are entitled to a fair, speedy, and just determination of their litigation. Cf. Jeppesen v. Swanson, 243 Minn. 547, 68 N. W. (2d) 649; Love v. Anderson, 240 Minn. 312, 61 N. W. (2d) 419. Here the frequent and extensive delays occasioned either by plaintiff’s inability to retain counsel, or because of amendments, dismissals, or continuances made upon his motions, have resulted in much added expense and harassment to defendants. Such maneuvers have caused them frequently to prepare and interpose defensive pleadings; to attend the taking of depositions; to attend pre-trial conferences; and on at least three occasions to prepare for trial without presently being any nearer to a determination of the cause against them than were they four years ago when the action was first commenced. It is ironic that plaintiff now proposes that an amendment to the present complaint and the bringing in of additional parties defendant are essen*320t'ial before he will be in a position to proceed to trial. If under all such circumstances Eule 41.02 of the rules may not be invoked in the sound discretion of the trial court, then this rule is meaningless insofar as it relates to the general objectives of the rules as above set forth.
Plaintiff asserts that under M. S. A. 1949, § 546.38,9 in effect prior to the adoption of Eule 41.02, there has been no instance of an action being dismissed for failure to prosecute where a delay of less than four years was involved as in the instant case. Section 546.38 expressly provided for dismissal on account of delays of more than five years after the commencement of actions, a factor which may have some bearing on the above assertion of plaintiff, notwithstanding it was held that the five-year limitation did not affect the inherent power of the trial court to dismiss for delays of lesser duration when other circumstances required such measures. Wheeler v. Whitney, 156 Minn. 362, 194 N. W. 777; General M. U. Co. v. Carlton County C. P. Assn. 221 Minn. 510, 22 N. W. (2d) 673. Eule 41.02, however, places no such time limitation on the court’s, right to dismiss for delays in the prosecution of an action. The elimination of such a restriction makes it clear that under Eule 41.02 it was intended to leave to the court’s discretion the period of delay as well as the other facts and circumstances which would be deemed sufficient thereunder to call for dismissal for failure to prosecute. The conclusion in this respect is in line with that of the federal courts in their construction of Rule 41(b). Salmon v. City of Stuart, supra; Field v. American-West African Line, Inc. (2 Cir.) 154 F. (2d) 652; see, 5 Moore, Federal Practice (2 ed.) p. 1037; 2 Barron & Holtzoff, Federal Practice and Procedure (Rules ed.) p. 637.
*321Plaintiff argues that under Rule 60.02 of Rules of Civil Procedure10 the trial court should have relieved him from the effects of his mistake in failing to appear at the February 1954 term since it was the result of his reliance on erroneous advice of counsel, citing Davenport v. Sackett, 206 Minn. 69, 288 N. W. 167; Duenow v. Lindeman, 223 Minn. 505, 27 N. W. (2d) 421. Under Rule 60.02 determination of questions such as this is left to the trial court’s discretion with inquiry here as usual being limited to ascertainment of whether such discretion was abused. Stromsborg v. Stromsborg, 242 Minn. 235, 64 N. W. (2d) 499; see, Wright, Minnesota Rules, p. 350. Here we find no such abuse. Here plaintiff was given the court’s directions in person in language clear to either layman or lawyer. I seriously doubt that had such directions been repeated by plaintiff to his counsel the advice claimed to have been received from him would have followed. There is no statement of such counsel to lend support to plaintiff’s claim in this respect. Plaintiff’s affidavit contains no assertion that his counsel was advised by plaintiff as to the conditions interposed in the court’s last order for continuance. As far as the record indicates, it is clear that plaintiff understood the court’s instructions and that notwithstanding this he chose to ignore them. This is far from the mistake or inadvertence that would justify the relief contemplated by Rule 60.02 or from the situations which governed this court’s decision in the cases cited by plaintiff. Rather, the circumstances are not unlike those prevailing in numerous decisions wherein we have held there was no abuse of discretion in the trial court’s refusal to relieve a party from the effects of his failure to appear. E.g., In re Application of Bonley, 213 Minn. 214, 6 N. W. (2d) 245; Selover v. Streckfus Steamboat Line, 136 Minn. 426, 162 N. W. 518; Slatoski v. Jendro, 134 Minn. 328, 159 N. W. 752.

 Rules of Civil Procedure, Appendix B(1) ; 2 Youngquist & Blacik, Minnesota Rules Practice, p. 357.
M. S. A. 1949, § 546.39, provides:
“An action may be dismissed, without a final determination of its merits, in the following cases:
“(1) By the plaintiff at any time before the trial begins, if a provisional remedy has not been allowed, or a counter-claim made or other affirmative relief demanded in the answer; provided, that an action on the same cause of action against any defendant shall not be dismissed more than once without the written consent of the defendant or an order of the court on notice and cause shown;
* * * • * *
“ (4) By the court when the plaintiff fails to appear on the trial, and the defendant appears and asks for the dismissal.”


 R. L. 1905, § 3879; Mason St. 1927, § 9322.


 M. S. A. 1949, § 546.38, provides:
“Any district court may dismiss, upon its own or upon the motion of either party, after such notice as the court shall in each case prescribe, any and all actions or proceedings pending therein in which issue shall have been joined and which shall not be brought to trial within five years from and after the commencement of each action or proceeding.” (Italics supplied.)


 Rule 60.02 of Rules of Civil Procedure provides:
“On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment (other than a divorce decree), order, or proceeding for the following reasons: (1) Mistake, inadvertence, surprise, or excusable neglect; * *